              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ALYSON SHOAF,                   )
                                )
                Plaintiff,      )
                                )
     v.                         )          1:18CV952
                                )
THOMASVILLE CITY SCHOOLS,       )
PATRICE FAISON, and BARBARA     )
ARMSTRONG,                      )
                                )
                Defendants.     )


                   MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     This matter is before the court on Plaintiff’s motion for

leave to amend her complaint, (Doc. 17), and Defendants’

combined motion to dismiss the original complaint, (Doc. 15).

For the following reasons, the court finds that the motion to

amend should be granted and the motion to dismiss should be

denied as moot, without prejudice to Defendants filing a new

motion to dismiss the amended complaint.

I.   MOTION TO AMEND

     “The court should freely give leave when justice so

requires.” Fed. R. Civ. P. 15(a)(2).

     [L]eave to amend a pleading should be denied only when
     the amendment would be prejudicial to the opposing
     party, there has been bad faith on the part of the
     moving party, or the amendment would be futile. The
     Fourth Circuit has held, as have a number of other
    circuits, that delay alone is not sufficient reason to
    deny leave to amend. The delay must be accompanied by
    prejudice, bad faith, or futility.

Johnson v. Oroweat Foods Co., 785 F.2d 503, 509-10 (4th Cir.

1986) (citations and footnote omitted). “Leave to amend . . .

should only be denied on the ground of futility when the

proposed amendment is clearly insufficient or frivolous on its

face.” Id. at 510; see also Davis v. Piper Aircraft Co., 615

F.2d 606, 613–14 (4th Cir. 1980) (stating that the absence of

prejudice to the non-moving party alone is typically sufficient

to support granting leave to amend; finding that a proposed

amendment is generally not futile unless it faces an obvious and

insurmountable barrier such as the statute of limitations).

    Here, Defendant Thomasville City Schools (“TCS”) argues

that the motion to amend is futile because “Plaintiff does not

make sufficient change that would alter the original complaint’s

deficiencies as to plaintiff’s state law tort claims and claims

under § 1981 and § 1983, which are currently the subject of

Defendant’s Partial Motion to Dismiss.” (Doc. 21 at 4.) TCS does

not, however, assert that it will suffer any prejudice if the

motion to amend is granted or allege bad faith by Plaintiff.

    In her proposed amended complaint, Plaintiff responds

directly to certain arguments raised in the motion to dismiss.

(See, e.g., Doc. 17-1 ¶ 37 (alleging that Defendants have waived

                              - 2 -
sovereign or governmental immunity by maintaining liability

insurance; Defendants identified governmental immunity as

grounds for dismissing certain claims).) Defendants may still be

able to argue that the amendments do not cure these specific

deficiencies for reasons other than those raised in the motion

to dismiss. However, on its face, the proposed amended complaint

squarely addresses several arguments in the motion to dismiss.

      Defendants also do not assert that the amended claims are

futile because they are obviously barred by any clearly-

applicable law or allege only events outside the statute of

limitations. Plaintiff’s proposed amendments are thus not

“clearly insufficient or frivolous” under Fourth Circuit

precedent. Plaintiff’s motion to amend is not futile and the

motion will be granted; Plaintiff will be permitted to file and

serve her proposed amended complaint.

II.   MOTION TO DISMISS

      Because Plaintiff’s amendments address some of the major

arguments raised in the motion to dismiss, the court believes

that the most expedient way forward is to deny the currently-

pending motion to dismiss as moot and permit Defendants to file

a new motion to dismiss addressing the amended complaint

directly. See, e.g., Branch Banking & Tr. Co. v. Meridian

Holding Co., LLC, Civil Action No. 3:18-0486, 2019 WL 454602, at

                               - 3 -
*2 (S.D. W.Va. Feb. 5, 2019) (denying a motion to dismiss as

moot when amendments went “to the heart of the alleged legal

deficiencies”); Fox v. City of Greensboro, 1:10-CV-229, 2011 WL

13239927, at *2 (M.D.N.C. Mar. 31, 2011) (“[F]or the sake of

judicial efficiency and to streamline and focus the analysis in

this case, the court will grant Plaintiffs’ motion to amend and

deny Defendants’ motions to dismiss as moot and without

prejudice to their being refiled as to Plaintiffs’ amended

complaint.”).

     Defendants have not had a chance to respond substantively

to the proposed amendments. Further, notwithstanding that the

amendments fail to address all grounds for dismissal identified

by Defendants, the court finds it efficient to the swift

resolution of this case to consider the amended complaint as a

whole rather than evaluating the claims piecemeal.1 Finally, the

court notes that the motion to amend was filed on February 14,

2019 and that the parties’ joint Rule 26(f) report contemplates




     1 The motion to amend was permitted as a matter of course as
to Defendants Faison and Armstrong. See Fed. R. Civ. P.
15(a)(1)(B). If the court were to deny the motion as to TCS, the
case would move forward (at least for some time) with separate
complaints for the individual and entity defendants. The court
believes this approach introduces unnecessary complexity.


                              - 4 -
that “Plaintiff should be allowed until April 30, 2019 to . . .

amend pleadings.”2 (Doc. 22 at 4.)

     Defendants’ motion to dismiss will be denied as moot in

light of this court’s decision granting leave to amend, without

prejudice to Defendants filing a new motion to dismiss

addressing the amended complaint.

III. CONCLUSION

     For the foregoing reasons, the court finds that Plaintiff’s

motion to amend should be granted and that Defendants’ motion to

dismiss should be denied as moot.

     IT IS THEREFORE ORDERED that Plaintiff’s motion for leave

to amend complaint, (Doc. 17), is GRANTED.

     IT IS FURTHER ORDERED that, within five (5) days of the

date of this order, Plaintiff shall file and serve her proposed

amended complaint.

     IT IS FURTHER ORDERED that Defendants’ motion to dismiss,

(Doc. 15), is DENIED AS MOOT WITHOUT PREJUDICE.

     This the 27th day of June, 2019.



                           ____________________________________
                               United States District Judge



     2 The Rule 26(f) report was approved by order of Magistrate
Judge Peake on March 13, 2019. (See Doc. 23.)

                              - 5 -
